In an action to recover no-fault benefits, the defendant appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated January 9, 1998, which granted the plaintiff’s motion for judgment in his favor upon the defendant’s failure to timely answer the complaint or appear in the action.
Ordered that the order is affirmed, with costs.
The plaintiff effected service upon the defendant by deliver*335ing a copy of the summons and complaint to the Superintendent of Insurance (see, Insurance Law § 1212), and the defendant does not contend that the address on file with the Superintendent of Insurance was incorrect. Moreover, the defendant failed to rebut satisfactorily the evidence submitted by the plaintiff that a copy of the summons was delivered to it at its business address in Lake Success. Accordingly, the defendant failed to meet its burden of showing that it did not receive actual notice of the summons in time to defend (see, CPLR 317; Eugene DiLorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138; Rivera v 999 Realty Mgt., 246 AD2d 637). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.